Exhibit 10.1

 

 

FORM OF SUBSCRIPTION AGREEMENT

April 17, 2012

 

SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is being made by the
undersigned (the “Purchaser”) with Vertical Health Solutions, Inc. d/b/a OnPoint
Medical Diagnostics, a Florida corporation (the “Company”) in connection with
the Purchaser’s subscription to acquire securities to be issued by the Company
if this Subscription Agreement is accepted by the Company.

 

WHEREAS, the Company is offering, in a private placement transaction (the
“Offering”) pursuant to Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), units (the “Units”), with each Unit
comprised of one share of the Company’s common stock, $0.001 par value per share
(the “Shares” or “Common Stock”), a five-year warrant (the “Five Year Warrants”)
to purchase 0.5 of a share of Common Stock (the “Five Year Warrant Shares”), at
an exercise price of $2.00 per share, and a warrant (the “Anti-Dilution
Warrants”, and together with the Five Year Warrants, the “Warrants”) to purchase
a number of shares of Common Stock to be determined as set forth in the Warrant
(the “Anti-Dilution Warrant Shares”, and together with the Five Year Warrant
Shares, the “Warrant Shares”), at an exercise price of $0.01 per share;

 

WHEREAS, the price for such Units in the Offering is $1.00 per Unit; and

 

WHEREAS, Purchaser desires to purchase the number of Units set forth on the
signature page hereof.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1. Subscription. Purchaser, intending to be legally bound, hereby agrees to
purchase the number of Units set forth on the signature page at a purchase price
of $1.00 per Unit. This subscription is submitted in accordance with and subject
to the terms and conditions described in this Subscription Agreement. We do not
intend to issue fractional shares and, as a result, the Units will be offered in
increments of two Units. The Placement agent is Emergent Financial Group, Inc.
(the “Placement Agent”).

2. Payment. Contemporaneous with the delivery of this Agreement, the Purchaser
will submit a check payable to “Private Bank Minnesota – OnPoint Diagnostics” (*
or wire funds) in the full amount of the purchase price of the Units being
subscribed for to the following address:

Emergent Financial Group, Inc.

3600 American Blvd West

Suite 670

Bloomington MN 55431

Attn: Peter Voldness

Fax: (952) 829-1220

 

 
 

 

*if wiring funds, please wire to:

Bank:

ABA Number:

Account Name: OnPoint Diagnostics Escrow Account

Account #

Reference [Name of Investor]

 

Purchaser has indicated on the signature page if such payment is made by wire
transfer or by delivery of a check.

3. Deposit of Funds. All payments made by wire transfer as provided in Section 2
hereof shall be received by Private Bank Minnesota, as escrow agent (the “Escrow
Agent”) in an escrow account (the “Escrow Account”). The Units will be offered
until the earlier of the date upon which all the Units are sold or until June 1,
2012, which date may be extended up to an additional 60 days at the election of
the Company (the “Offering Deadline”). In the event that the Company does not
accept the subscription contemplated by this Agreement, at the Company’s
request, the Escrow Agent, will refund all of the Purchaser’s subscription
funds, without interest thereon or deduction therefrom, and terminate the
Offering.

4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this or
any other subscription for the Units, in whole or in part, notwithstanding prior
receipt of this Subscription Agreement or of the Purchaser’s payment of the
subscription price. The Company shall not have any obligation hereunder until
the Company shall execute this Subscription Agreement indicating its acceptance.
If Purchaser’s subscription is rejected in whole, or the Offering is terminated,
all funds received from the Purchaser will be returned without interest,
penalty, expense or deduction, and this Subscription Agreement shall thereafter
be of no further force or effect. If Purchaser’s subscription is rejected in
part, the funds for the rejected portion of such subscription will be returned
without interest, penalty, expense or deduction, and this Subscription Agreement
will continue in full force and effect to the extent such subscription was
accepted. In addition, this Subscription Agreement may be revoked, canceled or
terminated by the Purchaser at any time prior to the Closing of the subscribed
for Units.

5. Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:

(a) Neither the offer nor the sale of the Shares, the Warrants or the Warrant
Shares are registered under the Securities Act, or any state securities laws.
The Purchaser understands that the offering and sale of the Shares and Warrants
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(2) thereof and the provisions of Regulation D promulgated
thereunder, based, in part, upon the representations, warranties and agreements
of the Purchaser contained in this Subscription Agreement;

(b) The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received all documents requested by the Purchaser or its Advisors, if any, have
carefully reviewed them and understand the information contained therein, prior
to the execution of this Subscription Agreement;

(c) Neither the Securities and Exchange Commission (the “Commission”) nor any
state securities commission has approved the Units to be issued by the Company
or Warrant Shares, or passed upon or endorsed the merits of the Offering;

(d) All documents, records, and books pertaining to the investment in the Units
have been made available for inspection by the Purchaser and its Advisors, if
any;

(e) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as contained in documents so furnished to the Purchaser or its
Advisors, if any, by the Company in writing;

(f) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with the offering and sale of the Units and is not
subscribing for Units and did not become aware of the offering of the Units
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally;

(g) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent);

(h) The Purchaser, either alone or together with its Advisor(s), if any, have
such knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable them to utilize the
information made available to them in connection with the offering of the Units
to evaluate the merits and risks of an investment in the Units and the Company
and to make an informed investment decision with respect thereto;

(i) The Purchaser is not relying on the Company, the Placement Agent or any of
their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Units, and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisors;

(j) The Purchaser is acquiring the Units solely for such Purchaser’s own account
for investment and not with a view to resale or distribution thereof, in whole
or in part. The Purchaser has no agreement or arrangement, formal or informal,
with any person to sell or transfer all or any of the Shares or the Warrant
Shares, and the Purchaser has no plans to enter into any such agreement or
arrangement;

(k) The purchase of the Units represents high risk capital and the Purchaser is
able to afford an investment in a speculative venture having the risks and
objectives of the Company. The Purchaser must bear the substantial economic
risks of the investment in the Units indefinitely because none of the securities
included in the Units may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Legends shall be
placed on the securities included in the Units to the effect that they have not
been registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company’s stock books. Stop
transfer instructions will be placed with the transfer agent of the securities
constituting the Units.

(l) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Units, shares of Common Stock contained in the Shares, the
Warrants or the Warrant Shares for an indefinite period of time;

(m) The Purchaser is aware that an investment in the Units involves a number of
very significant risks and has carefully read and considered the matters set
forth in the Company’s most recent Annual Report on Form 10-K filed with the
Commission and, in particular, the matters under the caption “Risk Factors”
therein, and, in particular, acknowledges that such risks may materially
adversely affect the Company’s results of operations and future prospects;

(n) The Purchaser is an “accredited investor” as that term is defined in
Regulation D under the Securities Act, and has truthfully and accurately
completed the Accredited Investor Certification contained herein;

(o) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the securities constituting the Units, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

(p) The Purchaser and its Advisors, if any, have had a reasonable opportunity to
ask questions of, and receive answers from, the Company, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, necessary to verify the accuracy of all
documents received or reviewed in connection with the purchase of the Units and
have had the opportunity to have representatives of the Company provide them
with such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations,
business and prospects of the Company deemed relevant by the Purchaser or its
Advisors, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided by the Company in writing to the full
satisfaction of the Purchaser and its Advisors, if any;

(q) The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or is furnishing herewith to the Company or
the Placement Agent is complete and accurate and may be relied upon by the
Company in determining the availability of an exemption from registration under
Federal and state securities laws in connection with the offering of securities
as described herein. The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and the Placement Agent
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the securities contained in the Units;

(r) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in public companies and, in
particular, public companies traded on the over-the-counter market. The
Purchaser has a sufficient net worth to sustain a loss of its entire investment
in the Company in the event such a loss should occur. The Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Units will not cause such commitment to become excessive. This investment
is a suitable one for the Purchaser;

(s) The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;

(t) The Purchaser acknowledges that any estimates or forward-looking statements
or projections provided by the Company were prepared by the Company in good
faith, but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon;

(u) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Units which are in any way inconsistent with the
information contained herein;

(v) Within five days after receipt of a request from the Company or the
Placement Agent, the Purchaser will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or the Placement Agent is subject;

(w) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES
PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL;

(x) The Purchaser acknowledges that neither the Units nor the Warrants have been
recommended by any Federal or state securities commission or regulatory
authority. In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of this Subscription Agreement. Any
representation to the contrary is a criminal offense. The Shares issued by the
Company, the Warrants and the Warrant Shares, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act, and the applicable state securities laws,
pursuant to registration or exemption therefrom. Investors should be aware that
they will be required to bear the financial risks of this investment for an
indefinite period of time; and

(y) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates.

6. Representations and Warranties of the Company.

(a) The Company hereby acknowledges, represents, warrants, and agrees as
follows:

                                                                
(i)                        The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida. The
Company is duly qualified to transact business as a foreign corporation and is
in good standing under the laws of each jurisdiction where the location of its
properties or the conduct of its business makes such qualification necessary,
except where the failure to be so qualified would not, or could not reasonably
be expected to, have a material adverse effect on the (i) assets, liabilities,
results of operations, condition (financial or otherwise), business or business
prospects of the Company or (ii) ability of the Company to perform its
obligations under this Subscription Agreement (“Material Adverse Effect”).

                                                              
(ii)                        The execution, delivery and performance of this
Subscription Agreement by the Company has been duly approved by the Company’s
Board of Directors. The Shares, Warrants and Warrant Shares have been or will be
duly and validly authorized and, when issued in accordance with the terms
hereof, will be duly and validly issued, fully paid and non-assessable.

                                                            
(iii)                        The Company has all requisite corporate power and
authority to conduct its business as presently conducted and as proposed to be
conducted, to enter into and perform its obligations under this Subscription
Agreement. This Subscription Agreement constitutes the valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, subject to any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect affecting the rights
of creditors generally and to general equitable principles and the availability
of specific performance.

                                                            
(iv)                        The execution and delivery of, or performance by,
the Company under this Subscription Agreement does not conflict with any term or
provision of, or will result in the creation or imposition of, any lien, charge
or other encumbrance upon any of the assets of the Company under, any other
agreement or other instrument to which the Company is a party or by which the
Company or its assets is bound, or any term of the charter or by-laws of the
Company, or any license, permit, statute, rule or regulation applicable to the
Company or any of its assets, or any judgment, decree, or order of any court or
governmental body having jurisdiction over the Company except as same would not
have a Material Adverse Effect.

                                                              
(v)                        No consent, authorization or filing of or with any
federal court or government authority of the United States is required in
connection with the consummation of the transactions contemplated herein, except
for required filings with the Commission and applicable “Blue Sky” or state
securities commissions relating specifically to the Offering.

                                                            
(vi)                        All outstanding shares of capital stock of the
Company are duly authorized, validly issued and outstanding, fully paid and
non-assessable. Except as set forth in its most recent filings with the
Commission (the “Filings”): (i) there are no outstanding options, warrants or
other rights permitting or requiring the Company or others to purchase or
acquire any shares of capital stock or other equity securities of the Company or
to pay any dividend or make any other distribution in respect thereof; (ii)
there are no securities issued or outstanding which are convertible into or
exchangeable for shares of capital stock or other equity securities of the
Company and there are no contracts, commitments or understandings to which the
Company is a party, whether or not in writing, to issue or grant any such
option, warrant, right or convertible or exchangeable security; (iii) no shares
of stock or other securities of the Company are reserved for issuance for any
purpose; (iv) there are no voting trusts or other contracts, commitments,
understandings, arrangements or restrictions of any kind to which the Company is
a party with respect to the ownership, voting or transfer of shares of stock or
other securities of the Company, including without limitation, any preemptive
rights, rights of first refusal, proxies or similar rights and (v) no person
holds a right to require the Company to register any securities of the Company
under the Securities Act or to participate in any such registration.

                                                          
(vii)                        The conduct of business by the Company as presently
and proposed to be conducted is not subject to continuing oversight,
supervision, regulation or examination by any governmental official or body of
the United States or any other jurisdiction wherein the Company conducts or
proposes to conduct such business, except as set forth in the Filings and except
such regulation as is applicable to commercial enterprises generally. Except as
described in the Filings, the Company has complied with all applicable laws,
regulations, judgments, decrees or orders of any court or governmental agency or
entity except where the failure to so comply would not have a Material Adverse
Effect and has obtained all requisite licenses, permits and other governmental
authorizations to conduct its business as presently conducted, except to the
extent the failure to so obtain could not reasonably be expected to have a
Material Adverse Effect. The Company has not received any notice of any
violation of, or noncompliance with, any federal, state, local or foreign laws,
ordinances, regulations and orders (including, without limitation, those
relating to environmental protection, occupational safety and health, federal
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business, the violation of, or non-compliance with, which would have a
Material Adverse Effect, and the Company knows of no facts or set of
circumstances which would give rise to such a notice.

                                                        
(viii)                        Except as set forth in the Filings, no default by
the Company or, to the knowledge of the Company, any other party exists in the
due performance under any of the agreements referred to in the Filings to which
the Company is a party or to which any of its assets are subject, other than
defaults that could not reasonably be expected to have a Material Adverse
Effect.

                                                            
(ix)                        Except as set forth in the Filings, there are no
actions, suits, claims, hearings or proceedings pending before any court or
governmental authority or, to the knowledge of the Company, threatened, against
the Company, or involving its assets or any of its officers or directors (in
their capacity as such) which, if determined adversely to the Company or such
officer or director, could not reasonably be expected to have a Material Adverse
Effect.

                                                              
(x)                        Subsequent to the Company’s most recent Annual Report
on Form 10-K filed with the Commission, there has been no: (i) material adverse
change in the financial condition of the Company; (ii) damage, loss or
destruction, whether or not covered by insurance, with respect to any material
asset or property of the Company; or (iii) agreement to permit any of the
foregoing.

7. Binding Effect. If the Purchaser is more than one person, the obligations of
the Purchaser hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

8. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

9. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 9). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

10. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Shares issued by the Company, the Warrants or
the Warrant Shares shall be made only in accordance with all applicable laws.

11. Applicable Law. This Subscription Agreement shall be governed by and
construed under the laws of the State of Minnesota as applied to agreements
among Minnesota residents entered into and to be performed entirely within
Minnesota. Each of the parties hereto (1) agree that any legal suit, action or
proceeding arising out of or relating to this Subscription Agreement shall be
instituted exclusively in the state or federal courts of Minnesota, (2) waive
any objection which the Company may have now or hereafter to the venue of any
such suit, action or proceeding, and (3) irrevocably consent to the jurisdiction
in the state or federal courts of Minnesota in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the state or federal courts of Minnesota and agree that service of
process upon it mailed by certified mail to its address shall be deemed in every
respect effective service of process upon it, in any such suit, action or
proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

12. Blue Sky Qualification. The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from registration of the
offer and sale of the Units from applicable Federal and state securities laws.

13. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

14. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.

15. Miscellaneous.

(a) This Subscription Agreement, together with the Warrants, constitutes the
entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

(b) Each of the Purchaser’s and the Company’s representations and warranties
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the Units.

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 

[ACCREDITED INVESTOR CERTIFICATION AND SIGNATURE PAGE FOLLOWS]

 
 

 

ACCREDITED INVESTOR CERTIFICATION



For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):



Initial _______ I certify that I have a net worth in excess of $1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse (exclusive of the equity value in the primary residence of such
individual or spouse).*

Initial _______ I certify that I have had an annual gross income for the past
two years of at least $200,000 (or $300,000 jointly with my spouse) and expect
my income (or joint income, as appropriate) to reach the same level in the
current year.

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______ The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet either of the criteria for Individual Investors, above.

Initial _______ The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in the Company.

Initial _______ The undersigned certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment adviser.

Initial _______ The undersigned certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of the Subscription
Agreement.

Initial _______ The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors, above.

Initial _______ The undersigned certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity.

Initial _______ The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

Initial _______ The undersigned certifies that it is an organization described
in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.

Initial _______ The undersigned certifies that it is a trust with total assets
of at least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

Initial _______ The undersigned certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

Initial _______ The undersigned certifies that it is an insurance company as
defined in §2(13) of the Securities Act of 1933, as amended, or a registered
investment company.

 

 
 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of _______________ Units at a price
of $1.00 per Unit

 

Purchaser is sending subscription payment by:

☐Mail to the Placement Agent

☐Wire transfer to the Escrow Agent

 

Purchaser’s election to participate in the Minnesota Angel Tax Credit Program:

 

☐Purchaser elects to participate and has advised the Placement Agent of such
election

☐Purchaser elects not to participate

 

If the Purchaser is an INDIVIDUAL, or INDIVIDUALS purchasing

as JOINT TENANTS, or as as TENANTS IN COMMON:

 

____________________________ ______________________________

Print Name(s) of Purchaser(s) Social Security Number(s)

 

___________________________ ______________________________

Signature of Purchaser Signature of Additional Purchaser

 

____________________________ ______________________________

Date Address

 

Ownership to be: ☐ individual ☐ Tenants in Common ☐ Joint Tenants with rights of
survivorship

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

____________________________ ______________________________

Name of Partnership, Federal Taxpayer

Corporation, Limited Identification Number

Liability Company or Trust

 

By:_________________________ ______________________________

Name: State of Organization

Title:

 

____________________________ ______________________________

Date Address

 

 

VERTICAL HEALTH SOLUTIONS, INC. d/b/a ONPOINT MEDICAL DIAGNOSTICS

 

By: ________________________________

Name:

Title:

 

The value of a person’s primary residence must be excluded and the related
amount of indebtedness secured by the primary residence up to its fair market
value may also be excluded (except that if the amount of such indebtedness
outstanding on the date hereof exceeds the amount outstanding 60 days before
this date, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability). Indebtedness
secured by the residence in excess of the value of the home should be considered
a liability and deducted from an investor’s net worth.

